EXHIBIT “G”
                                                              United Federation ·of Teache's
                                                                     A Union of Ptulessionals




                                         STEP 2 GRIEVANCE REQUEST FORM



                                                                                                 Date: March 1, 2018

Grievant Name: Michele Valvo
Grievant Address:
City/ST/Zip:
File#/SS#/EIS#: 2572842
School: PS 23
District: 31

Attention: Phyllis Waltuch                                                                      UFT Case #: R65934

Dear Chancellor Farina:

Pursuant to the procedures set forth in Article 22 (s) of the Collective Bargaining Agreement
covering Paraprofessionals, the Union requests a conference with you or your designated
representative to discuss the following complaint, which was not resolved at the first step.

Nature of Complaint: Grievant was improperly terminated.

Article(s) Violated: 23, 32

Remedy being sought: Reinstate grievant with back pay and make her whole.




                                                                                                         a
                                                                                                  orough Representative




                Staten Island Borough Office: 4456 Amboy Road, Staten Island, NY 10312                    718.605.1400       www.ult.org

  Officers: Michael Mulgrew President, Howard Schoo, Secreta:y, Mel Aaronson 7ieasu,er. LeRoy Barr Assistant Secrerary, Thomas Brown Assistant 7ieusurer
              Vice Presidents: Karen Allord, Carmen Alvarez, Eveiyn DeJesus, Anne Goldman, Janella Hinds, Richart! Mantell, Ste~ing Roberson
